DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/23/2020 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97(b)(3).  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-6, 8, 14-16, 64-66, and 68 are rejected under 35 U.S.C. 102(a)(1) as being participated by Greer (US 2014/0368899).
	Regarding claim 1, Greer teaches a system for communicating with optically switchable windows in a building (see figures 2-5), the system comprising: a trunk line configured to provide a communication path to a plurality of window controllers (fig. 2: controllers 40) and to a plurality of optically switchable windows (see [0009] and [0033]; each local window controller controls a respective IGU having one or more 
Regarding claim 2, furthermore Greer discloses the system, wherein each of the plurality of electrical connectors (30s) comprises respective ones of the plurality of window controllers (40s), (see figure 2).
	Regarding claim 3, furthermore Greer discloses the system, wherein the plurality of electrical connectors (30s) are configured to provide access to the plurality of electrical conductors while connected in series with the plurality of trunk line segments, (see figures 2-4; and [0008]-[0009] and [0033]; several controllers are connected to the central power source in a smart window wiring configuration, wherein a direct current power supply, which receives and converts the alternating current building power, is connected to the controllers via a collection of cables and splitters, and wherein each local window controller controls a respective IGU having one or more electrochromic devices, and wherein a first in a series of splitters is connected to the direct current power supply, wherein each of the other splitters is respectively connected to the local window controller via a drop line).
	Regarding claim 4, furthermore Greer discloses the system, wherein each of the plurality of electrical connectors (30s) is integrally formed with a respective one of the plurality of window controllers (40s), (see figure 2).
	Regarding claim 5, furthermore Greer discloses the system, wherein each of the plurality of electrical connectors (30s) is formed around a respective one of the plurality of window controllers (40s), (see figure 2).
	Regarding claim 6, furthermore Greer discloses the system, wherein each of the plurality of electrical connectors (30s) is directly coupled to a respective one of the plurality of window controllers (40s), (see figure 2).
Regarding claim 8, furthermore Greer discloses the system, wherein the plurality of electrical conductors are continuous between their ends, (see figures 2 and 3, the wires connect between splitters 30).
	Regarding claim 14, furthermore Greer discloses the system, wherein the plurality of optically switchable windows comprise electrochromic windows, (see [0033] and [0036]; the wiring architecture includes Class 2 rated power cables. Each power cable is connected to one or more individual window control circuits. Each of the window control circuits is capable of controlling a feature (e.g., transmissivity, opacity, color) of a connected insulated glass unit having one or more electrochromic devices).
	Regarding claim 15, Greer teaches a system for communicating with optically switchable windows in a building (see figures 2-5), the system comprising: a trunk line (see figure 2 and see [0009] and [0033]; each local window controller controls a respective IGU having one or more electrochromic devices using information and electrical power received via the trunk Iines and respective drop line) comprising: a plurality of trunk line segments (see figure 2, the lines connect between splitters 30), each comprising a plurality of electrical conductors (see [0008]-[0009] and [0033]; several controllers are connected to the central power source in a smart window wiring configuration, wherein a direct current power supply, which receives and converts the alternating current building power, is connected to the controllers via a collection of cables and splitters, and wherein each local window controller controls a respective IGU having one or more electrochromic devices, and wherein a first in a series of splitters is connected to the direct current power supply, wherein each of the other splitters is respectively connected to the local window controller via a drop line), a plurality of 
	Regarding claim 16, furthermore Greer discloses the system, wherein the plurality of electrical connectors (30s) are configured to provide access to the plurality of electrical conductors while connected in series with the plurality of trunk line segments, (see figures 2-4; and [0008]-[0009] and [0033]; several controllers are connected to the central power source in a smart window wiring configuration, wherein a direct current power supply, which receives and converts the alternating current building power, is connected to the controllers via a collection of cables and splitters, and wherein each local window controller controls a respective IGU having one or more electrochromic devices, and wherein a first in a series of splitters is connected to the direct current power supply, wherein each of the other splitters is respectively connected to the local window controller via a drop line).
	Regarding claim 64, furthermore Greer discloses the system, wherein each of the plurality of electrical connectors (30s) is integrally formed with a respective one of the plurality of window controllers (40s), (see figure 2).
Regarding claim 65, furthermore Greer discloses the system, wherein each of the plurality of electrical connectors (30s) is formed around a respective one of the plurality of window controllers (40s), (see figure 2).
	Regarding claim 66, furthermore Greer discloses the system, wherein each of the plurality of electrical connectors (30s) is directly coupled to a respective one of the plurality of window controllers (40s), (see figure 2).
	Regarding claim 68, furthermore Greer discloses the system, wherein the plurality of electrical conductors are continuous between their ends, (see figures 2 and 3, the wires connect between splitters 30).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claims 7 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Greer (US 2014/0368899) in view of Kodaira et al. (US 6,066,801).
	Regarding claim 7, Greer teaches the system, but Greer does not explicitly teach wherein the plurality of electrical connectors are coupled to the trunk line via threads.
Kodaira teaches connectors are coupled to the trunk line via threads, (see col. 5, lines 4-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kodaira into the system of Greer in order to provide connectors are connected to the trunk line via threads.
Regarding claim 67, Greer teaches the system, but Greer does not explicitly teach wherein the plurality of electrical connectors are coupled to the trunk line via threads.
Kodaira teaches connectors are coupled to the trunk line via threads, (see col. 5, lines 4-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kodaira into the system of Greer in order to provide connectors are connected to the trunk line via threads.
s 9 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Greer (US 2014/0368899) in view of Tweedie (US 9,225,286).
	Regarding claim 9, Greer teaches the system, but Greer does not explicitly teach wherein the plurality of electrical connectors are snapped over or clamped to the trunk line.
Tweedie teaches the AC trunk cable connector of the micro-inverter plug-in cable connector with the insert molded housing in a closed, "snapped together" position with snap-in housing, (see col. 5, line 64 – col. 6, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tweedie into the system of Greer in order to provide connectors are snapped over to the trunk cable.
Regarding claim 69, Greer teaches the system, but Greer does not explicitly teach wherein the plurality of electrical connectors are snapped over or clamped to the trunk line.
Tweedie teaches the AC trunk cable connector of the micro-inverter plug-in cable connector with the insert molded housing in a closed, "snapped together" position with snap-in housing, (see col. 5, line 64 – col. 6, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tweedie into the system of Greer in order to provide connectors are snapped over to the trunk cable.
8.	Claims 10 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Greer (US 2014/0368899) in view of Kammer et al. (US 10,720,766).
Regarding claim 10, Greer teaches the system, but Greer does not explicitly teach wherein the trunk line comprises at least one flat or ribbon portion.
Krammer teaches the charging cable includes a flexible ribbon cable, (see claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Krammer into the system of Greer in order to provide the charging cable includes a flexible ribbon cable.
Regarding claim 70, Greer teaches the system, but Greer does not explicitly teach wherein the trunk line comprises at least one flat or ribbon portion.
Krammer teaches the charging cable includes a flexible ribbon cable, (see claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Krammer into the system of Greer in order to provide the charging cable includes a flexible ribbon cable.
9.	Claims 11-12 and 71-72 are rejected under 35 U.S.C. 103 as being unpatentable over Greer (US 2014/0368899) in view of Rayman et al. (US 10,746,761).
	Regarding claim 11, Greer teaches the system, but Greer does not explicitly teach wherein the plurality of electrical connectors are defined by a body within or on which a plurality of test points are disposed.
Rayman teaches the connection interface has two host-instrument connectors for connecting the connection interface to two separate test and measurement, (see figures 1-2 and col. 6, lines 42-55 and claim 18).

Regarding claim 12, further Rayman discloses the system, wherein the plurality of electrical connectors are defined by a body from which the plurality of test points extend, (see figures 1-2 and col. 6, lines 42-55 and claim 18).
Regarding claim 71, Greer teaches the system, but Greer does not explicitly teach wherein the plurality of electrical connectors are defined by a body within or on which a plurality of test points are disposed.
Rayman teaches the connection interface has two host-instrument connectors for connecting the connection interface to two separate test and measurement, (see figures 1-2 and col. 6, lines 42-55 and claim 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rayman into the system of Greer in order to provide a plurality of device-under -test connectors on the housing that are structured to be connectable to a respective plurality of particular connection points on the at least one device under test.
Regarding claim 72, further Rayman discloses the system, wherein the plurality of electrical connectors are defined by a body from which the plurality of test points extend, (see figures 1-2 and col. 6, lines 42-55 and claim 18).
s 13 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Greer (US 2014/0368899) in view of Rayman et al. (US 10,746,761) and further in view of Flask (US 2017/0063429).
	Regarding claim 13, the combination of Greer and Rayman teach the system, but Greer and Rayman do not explicitly teach wherein at least one of the plurality of test points is embodied as a drop line.
Flask teaches the test point for example to help ensure that port is properly connected to the drop line, (see par. [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Flask into the system of Greer and Rayman in order to provide test point is connected to the drop line.
Regarding claim 73, the combination of Greer and Rayman teach the system, but Greer and Rayman do not explicitly teach wherein at least one of the plurality of test points is embodied as one of the plurality of drop lines.
Flask teaches the test point for example to help ensure that port is properly connected to the drop line, (see par. [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Flask into the system of Greer and Rayman in order to provide test point is connected to the drop line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836